                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    ASHEVILLE DIVISION
                                       1:20-cv-10-MOC

 RICHARD LAYFETTE BURNETTE,                               )
                                                          )
                             Plaintiff,                   )
                                                          )
 Vs.                                                      )            ORDER
                                                          )
 ANDREW SAUL,                                             )
 Acting Commissioner of Social Security,                  )
                                                          )
                            Defendant.                    )


       THIS MATTER IS BEFORE THE COURT on Plaintiff’s Motion for Voluntary

Dismissal, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure. (Doc. No. 9).

Defendant does not oppose the motion.

       IT IS ORDERED that Plaintiff’s Motion for Voluntary Dismissal, pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure, (Doc. No. 9), is GRANTED and this matter is

dismissed. The Clerk is instructed to terminate this action.

 Signed: January 25, 2021




                                                -1-



         Case 1:20-cv-00010-MOC Document 10 Filed 01/25/21 Page 1 of 1
